Motion Granted; Appeal Dismissed and Memorandum
Opinion filed January 13, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01243-CV
____________
 
KAREN WAKEFIELD, Appellant
 
V.
 
GUY LARAMEE, Appellee
 

 
On Appeal from the 125th District Court
Harris County, Texas
Trial Court Cause No. 2009-29988
 

 
M E M O R
A N D U M   O P I N I O N
This is an interlocutory appeal from
an order signed November 19, 2010.  On January 5, 2011, appellant filed a
motion to dismiss the appeal.  This court conditionally granted appellant’s
petition for writ of mandamus challenging the same order, rendering this appeal
moot.  See In re Wakefield, No. 14-10-01160-CV (Tex. App.—Houston [14th
Dist.] Dec. 15, 2010, orig. proceeding) (mem. op.).  The motion is granted.  See
Tex. R. App. P. 42.1.  
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Frost and Christopher.